                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WISK AERO LLC,                                     Case No. 21-cv-02450-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON MOTION FOR AN
                                                 v.                                         EXTENSION OF TIME
                                   9

                                  10     ARCHER AVIATION INC.,                              Re: Dkt. No. 25
                                                        Defendant.
                                  11

                                  12          Plaintiff filed this trade secret misappropriation and patent infringement case on April 6,
Northern District of California
 United States District Court




                                  13   2021, and filed a motion for a preliminary injunction – supported by seven declarations (including

                                  14   two expert declarations), 600 pages of exhibits, and a 75-page trade secret disclosure (Dkt. No. 17-

                                  15   10) – on May 19, 2021, setting a hearing date of July 7, 2021. Plaintiff seeks broad preliminary

                                  16   injunctive relief, including immediate cessation of use of any of the 52 identified “trade secrets”

                                  17   included in plaintiff’s 75-page disclosure and production for imaging all electronic devices and

                                  18   storage devices that contain or may have contained and of those identified trade secrets. See Dkt.

                                  19   No. 16-38. Plaintiff also seeks expedited and unlimited discovery. Id. at ¶ D.

                                  20          Defendant asks for a 28 day extension on the preliminary injunction deadlines to allow

                                  21   defendant to prepare its response and to take any necessary (but unidentified) depositions to

                                  22   oppose the requested preliminary injunction. Dkt. No. 25. Plaintiff opposes that length of

                                  23   extension, and instead offered a 12 day extension. Dkt. No. 25-1 ¶ 6; Dkt. No. 27. Plaintiff

                                  24   argues that a longer extension is inappropriate given its assertions of irreparable injury; namely,

                                  25   defendant’s alleged “head start” on the technology through access to plaintiff’s trade secrets and

                                  26   defendant’s continued spread and use of those trade secrets given defendant’s continued hiring of

                                  27   new employees and anticipated future merger with another entity. Dkt. No. 27 at 3. Plaintiff, in a

                                  28   footnote, asks for essentially unlimited discovery if the 28 day extension is granted. Id. at 5 n.2.
                                   1          Defendant’s request for an extension is GRANTED in part. Defendant’s opposition to the

                                   2   motion for preliminary injunction is due June 23, 2021. Plaintiff’s reply is due July 7, 2021. The

                                   3   hearing on the motion for a preliminary injunction is reset for July 21, 2021 at 2:00 p.m.

                                   4          The parties shall meet and confer regarding their currently unspecified requests for

                                   5   discovery and file by June 3, 2021 a list of the (limited) discovery that the parties agree is

                                   6   necessary to complete the briefing on plaintiff’s motion for a preliminary injunction. If the parties

                                   7   cannot agree on additional discovery that one side asserts is necessary, they shall submit their

                                   8   competing proposals through a joint five-page letter by June 4, 2021. If the parties require a

                                   9   reasonable, further extension in the briefing and hearing dates due to the need to secure that

                                  10   discovery, they shall meet and confer and may submit a stipulation with a further proposed

                                  11   extension. The parties should be aware that the first date after July 21 that I can hear the motion is

                                  12   August 11, 2021.
Northern District of California
 United States District Court




                                  13          The meet and confer processes shall be conducted with lead counsel present, preferably

                                  14   over Zoom (or another platform) but telephonically if not. The parties are cautioned that I expect

                                  15   full cooperation and professional courtesy on these matters. I will not tolerate any gamesmanship

                                  16   or abuse of this process – that conduct imposes undue burdens not only on the litigants but also on

                                  17   the Court and Court staff – and I expect both sides to reach reasonable agreements.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 27, 2021

                                  20

                                  21
                                                                                                      William H. Orrick
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
